--------------------------------------------------------------------------------

ESCROW AGREEMENT

     THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
February 28, 2007 among CARBIZ INC., an Ontario, Canada corporation (the
“Company”); the Buyer(s) listed on the Securities Purchase Agreement, dated the
date hereof (also referred to as the “Investor(s)”), and JAMES G. DODRILL II,
P.A., as Escrow Agent hereunder (the “Escrow Agent”).

BACKGROUND

     WHEREAS, the Company and the Investor(s) have entered into a Securities
Purchase Agreement (the “Securities Purchase Agreement”; capitalized terms that
are not otherwise defined herein shall have the meanings assigned to them in the
Securities Purchase Agreement), dated as of the date hereof.

     WHEREAS, the Securities Purchase Agreement provides that its Investor(s)
shall deposit its purchase amount Subscription Amount in a segregated escrow
account to be held by Escrow Agent in order to effectuate a disbursement to the
Company at each Closing.

     WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds
deposited with it in accordance with the terms of this Agreement and the
Securities Purchase Agreement; and

     WHEREAS, in order to establish the escrow of funds and to effect the
provisions of the Securities Purchase Agreement, the parties hereto have entered
into this Agreement.

NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:

     1. Definitions. The following terms shall have the following meanings when
used herein:

     a. “Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant
to the Securities Purchase Agreement and this Agreement.

     b. “Joint Written Direction” shall mean a written direction executed by the
Investor(s) and the Company directing Escrow Agent to disburse all or a portion
of the Escrow Funds or to take or refrain from taking any action pursuant to
this Agreement.

     2. Appointment of and Acceptance by Escrow Agent. The Investor(s) and the
Company hereby appoint Escrow Agent to serve as Escrow Agent hereunder. Escrow
Agent hereby accepts such appointment and, upon receipt by wire transfer of the
Escrow Funds in accordance with Section 3 below, agrees to hold, invest and
disburse the Escrow Funds in accordance with this Agreement. The Company hereby
acknowledges that the Escrow Agent is counsel to the Investor(s) in connection
with the transactions contemplated and referred herein. The Company agrees that
in the event of any dispute arising in connection with this Escrow

--------------------------------------------------------------------------------

Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein, the Escrow Agent shall be permitted to
continue to represent the Investor(s) and the Company will not seek to
disqualify such counsel.

     3. Creation of Escrow Funds. On or prior to the date hereof, the Escrow
Agent shall establish an escrow account, which escrow account shall be entitled
as follows: “Carbiz, Inc../Trafalgar Capital Specialized Investment Fund Escrow
Account” for the deposit of the Escrow Funds. Prior to each Closing, the
Investor(s) shall wire funds for the Subscription Amount(s) necessary for such
Closing to the account of the Escrow Agent as follows:

Bank: Bank of America     Routing #: 026009583     SWIFT #: BOFAUS3N     Account
#: 8980 0504 8237         Name on Account: James G. Dodrill II, P.A. as Escrow
Agent     Name on Sub-Account: Carbiz, Inc./ Trafalgar Capital Specialized  
Investment Fund Escrow account

     4. Disbursements from the Escrow Account. The Escrow Agent will continue to
hold such funds until Trafalgar Capital Sarl on behalf of the Investor(s) and
Company execute a Joint Written Direction directing the Escrow Agent to disburse
the Escrow Funds pursuant to such Joint Written Direction. In disbursing such
funds, Escrow Agent is authorized to rely upon such Joint Written Direction from
the Company and Trafalgar Capital Sarl and may accept any signatory from the
Company listed on the signature page to this Agreement and any signature from
Trafalgar Capital Sarl that the Escrow Agent already has on file.

     5. Collection Procedure. Escrow Agent is hereby authorized to deposit the
proceeds of each wire in the Escrow Account.

     6. Suspension of Performance: Disbursement Into Court. If at any time,
there shall exist any dispute between the Company and the Investor(s) with
respect to holding or disposition of any portion of the Escrow Funds or any
other obligations of Escrow Agent hereunder, or if at any time Escrow Agent is
unable to determine, to Escrow Agent’s sole satisfaction, the proper disposition
of any portion of the Escrow Funds or Escrow Agent’s proper actions with respect
to its obligations hereunder, or if the parties have not within thirty (30) days
of the furnishing by Escrow Agent of a notice of resignation pursuant to Section
9 hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent
may, in its sole discretion, take either or both of the following actions:

     a. suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Escrow Agreement until such
dispute or

2

--------------------------------------------------------------------------------

uncertainty shall be resolved to the sole satisfaction of Escrow Agent or until
a successor Escrow Agent shall be appointed (as the case may be); provided
however, Escrow Agent shall continue to invest the Escrow Funds in accordance
with Section 8 hereof; and/or

     b. petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in any venue convenient to Escrow
Agent, for instructions with respect to such dispute or uncertainty, and to the
extent required by law, pay into such court, for holding and disposition in
accordance with the instructions of such court, all funds held by it in the
Escrow Funds, after deduction and payment to Escrow Agent of all fees and
expenses (including court costs and attorneys’ fees) payable to, incurred by, or
expected to be incurred by Escrow Agent in connection with performance of its
duties and the exercise of its rights hereunder.

     c. Escrow Agent shall have no liability to the Company, the Investor(s), or
any person with respect to any such suspension of performance or disbursement
into court, specifically including any liability or claimed liability that may
arise, or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Funds or any delay in with respect to
any other action required or requested of Escrow Agent.

     7. Investment of Escrow Funds. Escrow Agent shall deposit the Escrow Funds
in a non-interest bearing account.

     8. Resignation and Removal of Escrow Agent. Escrow Agent may resign from
the performance of its duties hereunder at any time by giving thirty (30) days’
prior written notice to the parties or may be removed, with or without cause, by
the parties, acting jointly, by furnishing a Joint Written Direction to Escrow
Agent, at any time by the giving of ten (10) days’ prior written notice to
Escrow Agent as provided herein below. Upon any such notice of resignation or
removal, the representatives of the Investor(s) and the Company identified in
Sections 13a.(iv) and 13b.(iv), below, jointly shall appoint a successor Escrow
Agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
US$10,000,000.00. Upon the acceptance in writing of any appointment of Escrow
Agent hereunder by a successor Escrow Agent, such successor Escrow Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Escrow Agent, and the retiring Escrow Agent shall be
discharged from its duties and obligations under this Escrow Agreement, but
shall not be discharged from any liability for actions taken as Escrow Agent
hereunder prior to such succession. After any retiring Escrow Agent’s
resignation or removal, the provisions of this Escrow Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Escrow Agent under this Escrow Agreement. The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor Escrow Agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.

     9. Liability of Escrow Agent.

3

--------------------------------------------------------------------------------

     a. Escrow Agent shall have no liability or obligation with respect to the
Escrow Funds except for Escrow Agent’s willful misconduct or gross negligence.
Escrow Agent’s sole responsibility shall be for the safekeeping, investment, and
disbursement of the Escrow Funds in accordance with the terms of this Agreement.
Escrow Agent shall have no implied duties or obligations and shall not be
charged with knowledge or notice or any fact or circumstance not specifically
set forth herein. Escrow Agent may rely upon any instrument, not only as to its
due execution, validity and effectiveness, but also as to the truth and accuracy
of any information contained herein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the person or parties
purporting to sign the same and conform to the provisions of this Agreement. In
no event shall Escrow Agent be liable for incidental, indirect, special, and
consequential or punitive damages. Escrow Agent shall not be obligated to take
any legal action or commence any proceeding in connection with the Escrow Funds,
any account in which Escrow Funds are deposited, this Agreement or the Purchase
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding. Escrow Agent may consult legal counsel selected by it in any event
of any dispute or question as to construction of any of the provisions hereof or
of any other agreement or its duties hereunder, or relating to any dispute
involving any party hereto, and shall incur no liability and shall be fully
indemnified from any liability whatsoever in acting in accordance with the
opinion or instructions of such counsel. The Company and the Investor(s) jointly
and severally shall promptly pay, upon demand, the reasonable fees and expenses
of any such counsel.

     b. Escrow Agent is hereby authorized, in its sole discretion, to comply
with orders issued or process entered by any court with respect to the Escrow
Funds, without determination by Escrow Agent of such court’s jurisdiction in the
matter. If any portion of the Escrow Funds is at any time attached, garnished or
levied upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in any case any order judgment or decree shall be made or
entered by any court affecting such property or any part thereof, then and in
any such event, Escrow Agent is authorized, in its sole discretion, to rely upon
and comply with any such order, writ judgment or decree which it is advised by
legal counsel selected by it, binding upon it, without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it shall not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated.

     10. Indemnification of Escrow Agent. From and at all times after the date
of this Agreement, the parties jointly and severally, shall, to the fullest
extent permitted by law and to the extent provided herein, indemnify and hold
harmless Escrow Agent and each director, officer, employee, attorney, agent and
affiliate of Escrow Agent (collectively, the “Indemnified Parties”) against any
and all actions, claims (whether or not valid), losses, damages, liabilities,
costs and expenses of any kind or nature whatsoever (including without
limitation reasonable attorney’s fees, costs and expenses) incurred by or
asserted against any of the Indemnified Parties from and after the date hereof,
whether direct, indirect or consequential, as a result of or arising from or in
any way relating to any claim, demand, suit, action, or proceeding (including
any inquiry or investigation) by any person, including without limitation the
parties to this Agreement, whether threatened or initiated, asserting a claim
for any legal or equitable remedy against any person under any statute or
regulation, including, but not limited to, any federal or

4

--------------------------------------------------------------------------------

state securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or failure of performance of this Agreement or any transaction
contemplated herein, whether or not any such Indemnified Party is a party to any
such action or proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted from the
gross negligence or willful misconduct of such Indemnified Party. If any such
action or claim shall be brought or asserted against any Indemnified Party, such
Indemnified Party shall promptly notify the Company and the Investor(s)
hereunder in writing, and the Investor(s) and the Company shall assume the
defense thereof, including the employment of counsel and the payment of all
expenses. Such Indemnified Party shall, in its sole discretion, have the right
to employ separate counsel (who may be selected by such Indemnified Party in its
sole discretion) in any such action and to participate and to participate in the
defense thereof, and the fees and expenses of such counsel shall be paid by such
Indemnified Party, except that the Investor(s) and/or the Company shall be
required to pay such fees and expense if (a) the Investor(s) or the Company
agree to pay such fees and expenses, or (b) the Investor(s) and/or the Company
shall fail to assume the defense of such action or proceeding or shall fail, in
the sole discretion of such Indemnified Party, to employ counsel reasonably
satisfactory to the Indemnified Party in any such action or proceeding, (c) the
Investor(s) and the Company are the plaintiff in any such action or proceeding
or (d) the named or potential parties to any such action or proceeding
(including any potentially impleaded parties) include both the Indemnified
Party, the Company and/or the Investor(s) and the Indemnified Party shall have
been advised by counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the Company
or the Investor(s). The Investor(s) and the Company shall be jointly and
severally liable to pay fees and expenses of counsel pursuant to the preceding
sentence, except that any obligation to pay under clause (a) shall apply only to
the party so agreeing. All such fees and expenses payable by the Company and/or
the Investor(s) pursuant to the foregoing sentence shall be paid from time to
time as incurred, both in advance of and after the final disposition of such
action or claim. The obligations of the parties under this section shall survive
any termination of this Agreement, and resignation or removal of the Escrow
Agent shall be independent of any obligation of Escrow Agent.

     The parties agree that neither payment by the Company or the Investor(s) of
any claim by Escrow Agent for indemnification hereunder shall impair, limit,
modify, or affect, as between the Investor(s) and the Company, the respective
rights and obligations of Investor(s), on the one hand, and the Company, on the
other hand.

     11. Expenses of Escrow Agent. Except as set forth in Section 11 the Company
shall reimburse Escrow Agent for all of its reasonable out-of-pocket expenses,
including telephone and facsimile transmission costs, postage (including express
mail and overnight delivery charges), copying charges and the like. All of the
reimbursement obligations set forth in this Section shall be payable by the
Company, upon demand by Escrow Agent. The obligations of the Company under this
Section shall survive any termination of this Agreement and the resignation or
removal of Escrow Agent.

     12. Warranties.

5

--------------------------------------------------------------------------------

     a. The Investor(s) makes the following representations and warranties to
Escrow Agent:

     (i) The Investor(s) has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

     (ii) This Agreement has been duly approved by all necessary action of the
Investor(s), including any necessary approval of the limited partner of the
Investor(s) or necessary corporate approval, as applicable, has been executed by
duly authorized officers of the Investor(s), enforceable in accordance with its
terms.

     (iii) The execution, delivery, and performance of the Investor(s) of this
Agreement will not violate, conflict with, or cause a default under any
agreement of limited partnership of Investor(s) or the certificate of
incorporation or bylaws of the Investor(s) (as applicable), any applicable law
or regulation, any court order or administrative ruling or degree to which the
Investor(s) is a party or any of its property is subject, or any agreement,
contract, indenture, or other binding arrangement.

     (iv) Andrew Garai has been duly appointed to act as the representative of
the Investor(s) hereunder and has full power and authority to execute, deliver,
and perform this Escrow Agreement, to execute and deliver any Joint Written
Direction, to amend, modify, or waive any provision of this Agreement, and to
take any and all other actions as the Investor(s)’s representative under this
Agreement, all without further consent or direction form, or notice to, the
Investor(s) or any other party. The Investor can revoke such appointment at any
time and designate a replacement representative upon written notice to the
parties in accordance with Section 14.

     (v) No party other than the parties hereto and the Investor(s) have, or
shall have, any lien, claim or security interest in the Escrow Funds or any part
thereof. No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.

     (vi) All of the representations and warranties of the Investor(s) contained
herein are true and complete as of the date hereof and will be true and complete
at the time of any disbursement from the Escrow Funds.

     b. The Company makes the following representations and warranties to the
Escrow Agent:

     (i) The Company is a corporation duly organized, validly existing, and in
good standing under the laws of Ontario, Canada and has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.

     (ii) This Agreement has been duly approved by all necessary corporate
action of the Company, including any necessary shareholder approval, has been
executed by duly authorized officers of the Company, enforceable in accordance
with its terms.

6

--------------------------------------------------------------------------------

     (iii) The execution, delivery, and performance by the Company of this
Agreement is in accordance with the Securities Purchase Agreement and will not
violate, conflict with, or cause a default under the certificate of
incorporation or bylaws of the Company, any applicable law or regulation, any
court order or administrative ruling or decree to which the Company is a party
or any of its property is subject, or any agreement, contract, indenture, or
other binding arrangement, including without limitation to the Securities
Purchase Agreement, to which the Company is a party.

     (iv) Stan Heitz has been duly appointed to act as the representative of the
Company hereunder and has full power and authority to execute, deliver, and
perform this Agreement, to execute and deliver any Joint Written Direction, to
amend, modify or waive any provision of this Agreement and to take all other
actions as the Company’s Representative under this Agreement, all without
further consent or direction from, or notice to, the Company or any other party.
The Company can revoke such appointment at any time and designate a replacement
representative upon written notice to the parties in accordance with Section 14.

     (v) No party other than the parties hereto and the Investor(s) have, or
shall have, any lien, claim or security interest in the Escrow Funds or any part
thereof. No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.

     (vi) All of the representations and warranties of the Company contained
herein are true and complete as of the date hereof and will be true and complete
at the time of any disbursement from the Escrow Funds.

     13. Consent to Jurisdiction and Venue. In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the Southern District of Florida shall have the sole and exclusive jurisdiction
over any such proceeding. If all such courts lack federal subject matter
jurisdiction, the parties agree that the State Court of Florida, located in
Broward County, Florida shall have sole and exclusive jurisdiction. Any of these
courts shall be proper venue for any such lawsuit or judicial proceeding and the
parties hereto waive any objection to such venue. The parties hereto consent to
and agree to submit to the jurisdiction of any of the courts specified herein
and agree to accept the service of process to vest personal jurisdiction over
them in any of these courts.

     14. Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been validly served, given or delivered five
(5) days after deposit in the United States mails, by certified mail with return
receipt requested and postage prepaid, when delivered personally, one (1) day
delivered to any overnight courier, or when transmitted by facsimile
transmission and upon confirmation of receipt and addressed to the party to be
notified as follows:

7

--------------------------------------------------------------------------------


If to Investor(s), to: Trafalgar Capital Specialized Investment Fund   8-10 Rue
Mathias Hardt   BP 3023     L-1030 Luxembourg   Attention:  Andrew Garai,
Chairman of the Board of      Trafalgar Capital Sarl, General Partner  
Facsimile:  011-44-207-405-0161 and      001-786-323-1651       If to Escrow
Agent, to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca Raton, FL 33496
  Attention:  James Dodrill Esq.   Telephone:  (561) 862-0529   Facsimile:
 (561) 892-7787       If to the Company, to: Carbiz Inc.     7405 North Tamiami
Trail   Sarasota, FL 34243   Attn: Mr. Carl Ritter, CEO   Telephone: (800)
547-2277   Facsimile: (941) 308-2718       With a copy to: Troutman Sanders LLP
  222 Central Park Avenue, Suite 2000   Virginia Beach, VA 23462   Attn: Mr.
Thomas M. Rose, Esq.   Telephone:  (757) 687-7715   Facsimile:  (757) 687-1529

Or to such other address as each party may designate for itself by like notice.

     15. Amendments or Waiver. This Agreement may be changed, waived, discharged
or terminated only by a writing signed by the parties hereto. No delay or
omission by any party in exercising any right with respect hereto shall operate
as waiver. A waiver on any one occasion shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.

     16. Severability. To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

     17. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Florida without giving effect
to the conflict of laws principles thereof.

8

--------------------------------------------------------------------------------

     18. Entire Agreement. This Agreement constitutes the entire Agreement
between the parties relating to the holding, investment, and disbursement of the
Escrow Funds and sets forth in their entirety the obligations and duties of the
Escrow Agent with respect to the Escrow Funds.

     19. Binding Effect. All of the terms of this Agreement, as amended from
time to time, shall be binding upon, inure to the benefit of and be enforceable
by the respective heirs, successors and assigns of the Investor(s), the Company,
or the Escrow Agent.

     20. Execution of Counterparts. This Agreement and any Joint Written
Direction may be executed in counter parts, which when so executed shall
constitute one and same agreement or direction.

     21. Termination. Upon the first to occur of the disbursement of all amounts
in the Escrow Funds pursuant to Joint Written Directions or the disbursement of
all amounts in the Escrow Funds into court pursuant to Section 7 hereof, this
Agreement shall terminate and Escrow Agent shall have no further obligation or
liability whatsoever with respect to this Agreement or the Escrow Funds.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the parties have hereunto set their hands and seals the
day and year above set forth.

  CARBIZ INC.         By:     Name:     Title:                 TRAFALGAR CAPITAL
SPECIALIZED   INVESTMENT FUND, LUXEMBOURG         By: Trafalgar Capital Sarl  
Its: General Partner         By:     Name: Andrew Garai   Title: Chairman of the
Board               JAMES G. DODRILL II, P.A.         By:     Name: James
Dodrill, Esq.

10

--------------------------------------------------------------------------------